Citation Nr: 0003864	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-32 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

This case was previously before the Board in October 1998, 
and was remanded for the purpose of affording the veteran a 
personal hearing.  In accordance with the remand, the RO 
scheduled the veteran for hearings in February 1999 and April 
1999.  The veteran was unable to attend the February 1999 and 
April 1999 hearings, and provided explanations as to why he 
could not attend.  The RO thereupon scheduled the veteran for 
a hearing in August 1999.  However, the veteran failed to 
appear for the August 1999 hearing, and also failed to offer 
a reason for not appearing.  Although the RO contacted the 
veteran and gave him additional time to request a hearing, 
the veteran did not respond.  Accordingly, as the veteran has 
not submitted any correspondence asking that the hearing be 
rescheduled, the Board will proceed with its appellate 
review.


FINDINGS OF FACT

1.  An unappealed RO decision in August 1963 denied the 
veteran's claim of service connection for diabetes mellitus.

2.  Additional evidence submitted since the RO's August 1963 
decision bears directly and substantially upon the issue 
under consideration, and is, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Diabetes mellitus was not manifested during service or 
within one year thereafter, and is not otherwise related to 
the veteran's military service.

CONCLUSIONS OF LAW

1.  An RO rating decision in August 1963, which denied 
entitlement to service connection for diabetes mellitus, is 
final.  38 U.S.C.A. § 7105 (West 1991). 

2.  New and material evidence since the August 1963 rating 
decision having been submitted, the veteran's claim of 
service connection for diabetes mellitus is reopened.  
38 C.F.R. § 3.156(a) (1999).

3.  Diabetes mellitus was not incurred in or aggravated 
during the veteran's active military service or as a result 
of any incident thereof.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1963 the RO adjudicated the veteran's claim of 
entitlement to service connection for diabetes mellitus.  The 
August 1963 denial of the veteran's claim of entitlement to 
service connection for diabetes mellitus became final, as 
outlined in 38 U.S.C.A. § 7105 (West 1991), when the veteran 
did not appeal that decision within one year of being 
notified of the decision.  As such, the claim may only be 
reopened if new and material evidence is submitted.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1999).  The veteran 
attempted to reopen his claim, and the RO denied that request 
in the September 1996 rating decision which gives rise to the 
present appeal.

A three-part analysis is to be applied when a claim to reopen 
is presented.  See Elkins v. West, 12 Vet. App. 209 (1999).  
The first step is to determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) to reopen the prior claim.  If so, the second step 
requires a determination of whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
not well grounded, the adjudication process must halt, 
despite reopening, because a claim that is not well grounded 
cannot be allowed.  Winters v. West, 12 Vet. App. 203 (1999).  
If the claim is well grounded, then the VA must ensure that 
the duty to assist has been fulfilled before proceeding to 
the third step, a merits adjudication.  Id.

With regard to the first step, the Board observes that the 
evidence received since the August 1963 rating decision 
includes an August 1995 letter from the veteran's private 
physician, Thomas E. Wilson, M.D.  In the August 1995 letter, 
Dr. Wilson noted the veteran's history of weight loss and 
stated that "one would wonder if the diabetes did in fact 
have its origin while he was in the Air Force."  The Board 
finds that Dr. Wilson's statement constitutes new and 
material evidence, as such evidence bears directly and 
substantially upon the specific matter under consideration, 
and it is not cumulative or redundant of evidence previously 
submitted.  See 38 C.F.R. § 3.156(a).  

Furthermore, the Board proceeds with a review of the merits 
of the veteran's claim on the basis that Dr. Wilson's August 
1995 statement is sufficient evidence of medical causation 
for purposes of establishing a well-grounded claim under 
Savage v. Gober, 10 Vet. App. 488 (1997).  That is, the Board 
finds that the veteran has submitted a claim which is 
plausible when his contentions and the evidence of record are 
viewed in the light most favorable to the claim and when the 
credibility of the evidence is presumed, for purposes of 
determining whether the claim is well-grounded.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  After reviewing the 
record, the Board also finds that the duty to assist the 
veteran has been met.  38 U.S.C.A. § 5107(a).

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service incurrence for certain chronic diseases, such as 
diabetes mellitus, will be presumed if it becomes manifest to 
a compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records show no treatment or diagnosis of 
diabetes mellitus.  Service enlistment examination reflected 
weight of 198 pounds, and laboratory examination of the urine 
was negative for sugar and albumin.  Reports of medical 
examinations conducted during service, including a November 
1954 separation examination, show that clinical evaluation of 
the veteran's endocrine system was normal.  Laboratory 
examination of the urine disclosed specific gravity of 1.021 
and was negative for sugar and albumin.  The veteran's weight 
was recorded as 180 pounds.

June 1963 statements from Dr. Wilson indicate that the 
veteran suffered from weight loss (60 pounds), polyuria, and 
nocturia.  His weight was 160.5 pounds.  The veteran was 
diagnosed with diabetes mellitus in January 1957.  Dr. Wilson 
stated that the veteran's diabetes mellitus was well-
controlled on a regimen including diet and insulin.

A June 1963 statement from the veteran's father indicated 
that the veteran became ill in December 1956 and sought 
medical help in January 1957.

At a June 1963 VA examination, the veteran weighed 158.5 
pounds and was diagnosed with diabetes mellitus.  A June 1968 
VA examination reflects that the veteran had elevated blood 
sugar.

In a September 1994 letter, Dr. Wilson noted that the veteran 
was first diagnosed with diabetes mellitus in January 1957.  
Dr. Wilson also noted that the veteran had undergone below 
the knee amputation of the right foot in September 1993 due 
to right foot osteomyelitis.

In an August 1995 letter, Dr. Wilson indicated that he first 
treated the veteran in January 1957 because of weight loss of 
60 pounds over the previous 6 years, as well as the recent 
onset of sweating, chills, and weakness.  Dr. Wilson also 
stated that the veteran had noted marked thirst and had 
developed polyuria and nocturia in the middle of December 
1956.  Dr. Wilson noted the veteran's history of weight loss 
and stated that "one would wonder if the diabetes did in 
fact have its origin while he was in the Air Force."

In an October 1997 letter, the veteran stated that he 
questioned the validity of his service medical records, 
particularly the report of his service separation 
examination.

In a November 1997 statement, the veteran contended that he 
had not been tested for diabetes during service.

In his November 1997 substantive appeal, the veteran repeated 
his contention that he had not been given a proper service 
separation examination.

The veteran underwent a VA diabetes mellitus examination in 
December 1997.  The diagnosis was diabetes mellitus, insulin 
dependent.

In March 1998 and September 1999 statements, the veteran 
indicated that he had not been given a "complete" service 
separation examination.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim.  The Board finds that 
the preponderance of the evidence is against a finding that 
diabetes mellitus was manifested during the veteran's active 
military service.  The Board acknowledges the opinion offered 
by Dr. Wilson, wherein he stated that "one would wonder if 
the diabetes did in fact have its origin while he was in the 
Air Force."  Even when read in the light most favorable to 
the veteran, Dr. Wilson's statement is at best speculative, 
and is far from a definitive statement.  It does not appear 
that Dr. Wilson rendered his opinion after a complete review 
of the medical records, including service medical records.  
For example, there is no mention of the fact that the 
veteran's endocrine system was evaluated as normal at his 
November 1954 service separation examination.  Further, there 
is no comment about the fact that testing performed during 
the November 1954 separation examination revealed that the 
veteran's sugar and albumin were negative.  

The Board further finds that Dr. Wilson's opinion is not 
otherwise supported by the evidence, and is therefore of 
diminished probative value.  Although Dr. Wilson references a 
60-pound weight loss as a basis for his statement that he 
wondered if the veteran's diabetes did in fact have its 
origin in service, the evidence of record does not establish 
such weight loss.  

The Board notes that the veteran's weight was 198 pounds at 
induction, in January 1951, and 180 upon separation.  Dr. 
Wilson's June 1963 statement, as noted above, referenced a 
weight of 160.5 pounds as of 1963.  The evidence of record 
does not reflect the veteran's actual weight in January 1957.  
However, there is no notation of weight gain at any time 
after 1957.  Unless the veteran's weight declined to 138 
pounds in 1957, then increased to 160.5 pounds in 1963, it 
would appear that the veteran's actual weight loss was less 
than the 60 pounds referenced by Dr. Wilson in formulating 
his opinion.  There is no evidence that the veteran's weight 
ever declined to 138 pounds, nor does it appear that the 
veteran regained some lost weight, as Dr. Wilson's statements 
all reflect "weight loss."  

In short, the Board further finds that Dr. Wilson's favorable 
opinion that "one wonders" whether the veteran's diabetes 
was manifested in or resulted from the veteran's service is 
outweighed by the absence of any medical evidence of diabetes 
in the veteran's service medical records and the negative 
separation examination findings in November 1954.  The Board 
also notes that the evidence establishes that the veteran did 
not seek any post-service medical treatment prior to January 
1957.

Private medical records indicate that the veteran was 
diagnosed with diabetes in January 1957.  As the veteran was 
discharged in December 1954, there is no evidence showing 
that diabetes was manifested to a compensable degree within 
one year of discharge.  38 U.S.C.A. §§ 1101, 1112. 

The veteran has drawn attention to October 1954 service 
medical records reflecting examination of the eyes in an 
effort to show that problems with his eyes were in fact the 
early manifestations of his diabetes mellitus.  However, the 
October 1954 eye examination report discloses only that the 
veteran's far vision was 20/25 in the right eye and 20/30 in 
the left eye without correction, and that his near vision was 
J-1 in the right eye and J-2 in the left eye without 
correction.  The Board notes, for purposes of information 
only and without reliance thereon, that Jaeger test types are 
sizes of print used to test near vision, like Snellen test 
types, which test far vision, and that Jaeger test types are 
referenced as J-1 to J-7, with J-1 corresponding roughly to 
normal, or 20/20, near vision.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 864, 1699 (27th ed. 1988).

The veteran's October 1954 eye examination does not reflect 
any abnormality other than a slight vision change, 
correctable to 20/20, in the veteran's left eye.  No other 
diagnosis was noted, nor was other medical evaluation 
recommended.  There is no medical evidence or opinion to 
suggest that the examiner suspected any medical disorder.  
The Board does not doubt the sincerity of the veteran's 
contention that diabetes was manifested during service.  The 
veteran is not competent, however, absent specialized medical 
training, to render a medical opinion that the vision change 
found in October 1954 was related to diabetes mellitus 
diagnosed in January 1957.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board notes that the veteran has contended that he was 
never tested for diabetes during service.  The veteran has 
also claimed that his November 1954 service separation 
examination was essentially invalid.  However, other than the 
veteran's own statements, there is no evidence supporting the 
veteran's claim that his November 1954 service separation 
examination was "invalid."  Further, the Board notes that 
the veteran has offered no evidence or explanation concerning 
the negative laboratory urinalysis findings from the November 
1954 separation examination.

The Board acknowledges that the veteran was found to have 
diabetes mellitus after only slightly more than two years 
following his service discharge.  The Board has carefully 
reviewed the evidence to determine whether the evidence is in 
equipoise to reflect that diabetes mellitus was present to a 
compensable degree within one year after the veteran's 
service.  However, although Dr. Wilson's most recent opinion 
of record is sufficient to raise a well-grounded claim, it 
does not place the evidence that the veteran's diabetes was 
manifested to a compensable degree during any applicable 
presumptive period in equipoise.  In view of the foregoing, 
the Board believes the greater weight of the evidence 
indicates that diabetes mellitus is not related to and was 
not manifested during the veteran's military service.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise grant the veteran's request for service 
connection for diabetes mellitus.


ORDER

The claim of entitlement to service connection for diabetes 
mellitus is denied.




		
TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

